IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-30580
                         Summary Calendar


                         ROBERT L. WHITE,

                                              Plaintiff-Appellant,

                              versus

                  HOWARD ZERANGUE, Etc.; ET AL.,

                                                       Defendants,

   HOWARD ZERANGUE, Individually and in his official capacity
as Sheriff of St. Landry Parish; AUGUST DUROUSSEAU, Individually
  and in his official capacity as Deputy Sheriff of St. Landry
                     Parish; J. H. WIMBERLY,

                                             Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 01-CV-1569
                       --------------------
                         December 30, 2002

Before JONES, DUHÉ, and CLEMENT, Circuit Judges.

PER CURIAM:1

     Robert L. White (White), an inmate in the St. Landry Parish

Correctional Center, appeals from the dismissal of his 42 U.S.C.

§ 1983 complaint against several state law enforcement officers for

their alleged failure to protect him from an assault by fellow


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
inmates while in their custody.       The attack occurred on August 20,

2000, and White filed his complaint a year and a day later.                 The

district court granted the defendants’ motion to dismiss, finding

that White’s claims had prescribed.

     White concedes that his complaint was filed untimely on its

face, but he contends that his cause of action accrued only when he

was advised by an attorney on September 13, 2000, that he might

have a civil rights claim against the defendants.               White argues

that the Louisiana civil law doctrine of contra non valentem

applies to suspend the tolling of prescription against him until he

discovered that he may have had such a claim.

     The district court’s ruling on a motion to dismiss pursuant to

FED. R. CIV. P. 12(b)(6) is subject to de novo review.              Oliver v.

Scott, 276 F.3d 736, 740 (5th Cir. 2002).

     In   actions   brought   under       42   U.S.C.   §   1983,   state   law

determines whether the statute of limitations is suspended because

the plaintiff is incarcerated.        Pete v. Metcalfe, 8 F.3d 214, 217

(5th Cir. 1993).     Under Louisiana law, the incarceration of the

plaintiff, in and of itself, does not suspend the running of

prescription.       Clark     v.   Mrs.        Fields   Cookies,     1997-0397

(La. 1/21/98), 707 So. 2d 17, 21 n.8.            White does not allege any

other facts that warrant the application of the doctrine of contra

non valentem or any other tolling doctrine.

     Therefore, even construing White’s complaint liberally in his

favor and assuming the truth of all the facts he had pleaded, he

                                      2
has failed to carry his burden of proving that his cause of action

has not prescribed.    Oliver, 276 F.3d at 740.      There is no relief

that could be granted White under any set of facts that could be

proven consistent with his conclusional allegations.          Bulger, 65

F.3d   at   49.    Because   White’s   cause   of   action   was   clearly

prescribed, the district court did not err in dismissing his

complaint for failure to state a claim upon which relief can be

granted. FED. R. CIV. P. 12(b)(6). Accordingly, the judgment of the

district court is hereby

       AFFIRMED.




                                   3